Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Previously Presented) A method for diagnosing network performance in an apparatus connected to a switching device provided between a first entity and a second entity, the method comprising: obtaining at least one mirrored packet for at least one packet transmitted between the first entity and the second entity based on mirroring from the switching device; calculating a performance related indicator representing performance of a network service associated with the first entity and the second entity based on at least a part of information included in the at least one mirrored packet; and storing the performance related indicator wherein the first entity includes a client, wherein the second entity includes a server, and wherein the performance related indicator is calculated by extracting information on a first time T1 when a first packet arrives at the apparatus from the client, the information on the first time T1 extracted from a mirrored packet is for the first packet transmitted from the client to the server; extracting information on a second time T2 when a first response packet arrives at the apparatus from the server, the information on the second time T2 extracted from a mirrored packet of the first response packet from the server for the first packet; calculating a server round trip time (cRTT) based on the information on the first time T1 and the information on the second time T2; extracting information on a third 

2. (Previously Presented) The method of claim 1, wherein the information element included in the at least one mirrored packet includes a source TP, a destination IPs and time information.  

3-6. (Canceled)  
1 

8. (Previously Presented) The method of claim 7, wherein the network time includes the sRTT, the cRTT, the request time and the response time, and wherein the server time includes the latency.  

9. (Previously Presented) The method of claim 1, wherein the performance related indicator includes wait information representing a session number in a state of 

10. (Previously Presented) The method of claim 1, wherein the performance related indicator includes at least one of: User Per Second (UPS) information representing a number of clients connected per second; Connection Per Second (CPS) information representing a number of new sessions connected per second; and Transaction Per Second (TPS) information representing a number of transactions s occurred per second.  

11. (Previously Presented) The method of claim 1, further comprising determining whether a problem of the network service occurs based on at least a part of performance related indicators.  

12. (Previously Presented) The method of claim 11, wherein the step of determining whether a problem of the network service occurs based on at least a part of performance related indicators includes: comparing at least one of latency information that represents a response latency time until the server receives a first data associated with the response data from a Uniform Resource Locator (URL) associated with a request for the response data of the client for the server and wait information that represents a session number of a state of fail to receive a response for the request sent by the client with at least one of a threshold value associated with the response waiting time and a threshold value associated with the response waiting session number; and when at least one of the latency information and the wait information is greater than at least one of the threshold value associated with the response waiting time and the threshold value associated with the response waiting session number, determining a problem of traffic latency or traffic excess to occur.  

13. (Previously Presented) The method of claim 11, wherein the step of determining whether a problem of the network service occurs based on at least a part of performance related indicator includes: comparing at least one of BPS information representing a transmission bit size of a data per second and CPS information representing a number of new sessions connected per second with at least one of a threshold value associated with the BPS and a threshold value associated with the CPS; and when at least one of the CPS information and the BPS information is greater than at least one of the threshold value associated with the CPS information and the 

14. (Previously Presented) The method of claim 11, wherein the step of determining whether a problem of the network service occurs based on at least a part of performance related indicator includes: comparing at least one of amount of occurrence of 40x error per predetermined time and amount of occurrence of 50x error per predetermined time with at least one of threshold value associated with the 40x error and a threshold value associated with the 50x error; and when at least one of amount of occurrence of 40x error per predetermined time and the amount of occurrence of 50x error per predetermined time is greater than at least one of the threshold value associated with the 40x error and the threshold value associated with the 50x error, determining 40x or 50x error to occur.  

15. (Previously Presented) The method 

16. (Previously Presented) The method of claim 1, wherein the first entity is a first server, and the second entity is a second server.  

17. (Previously Presented) The method of claim 16, wherein at least one of the first server and the second server includes at least one of a web server, a Web Application Server (WAS) server: and a database (DB) server.  

18. (Previously Presented) The method of claim 1, when a packet mirrored for a packet associated with the first entity, the second entity, and a third entity which are serially connected is obtained, the performance related indicator for each section including a section between the first entity and the second entity and a section between the second entity and the third entity is calculated independently.  

19. (Previously Presented) The method of claim 18, further comprising: generating a flow map by objectifying the first entity, the second entity, and the third entity on a visualization space based on the performance related indicator for each section.  

20. (Previously Presented) The method of claim 1, wherein the performance related indicator is calculated and stored in real time by monitoring packets which are transmitted between the first entity and the second entity in real time.  

21. (Previously Presented) An apparatus for diagnosing network performance connected to a switching device provided between a first entity and a second entity, the apparatus comprising: a port for obtaining at least one mirrored packet for at least one packet transmitted between the first entity and the second entity based on mirroring 

22. (Previously Presented) A system for diagnosing network performance, the system comprising: a switching device provided between a first entity and a second entity; and an apparatus for diagnosing network performance for obtaining at least one mirrored packet for at least one packet transmitted between the first entity and the second entity based on mirroring from the switching device, calculating a performance related indicator representing performance of a network service associated with the first entity and the second entity based on at least a part of information included in the at least one mirrored packet, and storing the performance related indicators, wherein the first entity includes a client, wherein the second entity includes a server, wherein the performance related indicator is calculated by extracting information on a first time T1 when a first packet arrives at the apparatus from the client, the information on the first time T1 extracted from a mirrored packet for the first packet transmitted from the client to the server; extracting information on a second time T2 when a first response packet arrives at the apparatus from the server, the information 
Allowable Subject Matter
s 1-2 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method for diagnosing network performance 2in an apparatus connected to a switching device provided 3between a first entity and a second entity, the method comprising: 4obtaining at least one mirrored packet for at least one packet transmitted between 5the first entity and the second entity based on mirroring from the switching device; 6calculating a performance related indicator 7representing performance of a network service associated with the first entity and the second sentity based on at least a part of information included in the at least one mirrored packet; and 9storing the performance related indicator iowherein the first entity includes a client, 11wherein the second entity includes a server, and 12wherein the performance related indicator is calculated by 13extracting information on a first time T1 when a first packet arrives at the 14apparatus from the client, the information on the first time T1 extracted from a mirrored packet is for the first packet transmitted from the client to the server; Page 2 of 17Application No. 16/962,974 16 extracting information on a second time T2 when a first response packet 17arrives at the apparatus from the server, the information on the second time T2 extracted from a ismirrored packet of the first response packet from the server for the first packet; 19calculating a server round trip time (sRTT) based on the information on 20the first time T1 and the information on the second time T2; 21extracting information on a third time T3 when a second response packet 22arrives at the apparatus from the client, the information on the third time T3 extracted from a 23mirrored packet of the second response packet from the client; and 24calculating a client round trip time (cRTT) based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457